                   IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                  CR 11-47-GF-BMM-JTJ

                 Plaintiff,                FINDINGS AND
                                           RECOMMENDATIONS
       vs.

 KEVIN ALFRED GOBERT,

                 Defendant.


                                    I. Synopsis

      Defendant Kevin Alfred Gobert (Gobert) has been accused of violating the

conditions of his supervised release. Gobert admitted all of the alleged violations,

except one. Gobert’s supervised release should be revoked. Gobert should be

placed in custody for 6 months, with 32 months of supervised release to follow.

                                     II. Status

      Gobert pleaded guilty on November 22, 2011, to one count of Abusive

Sexual Contact, and one count of Producing Obscene Visual Representations of the

Sexual Abuse of Children. (Doc. 68). The Court sentenced Gobert to 46 months
of custody, followed by 5 years of supervised release. (Doc. 77). Gobert’s current

term of supervised release began on September 28, 2017. (Doc. 128 at 2).

Petition

      The United States Probation Office filed a Petition on February 7, 2019,

requesting that the Court revoke Gobert’s supervised release. (Doc. 128). The

Petition alleged that Gobert violated the conditions of his supervised release: 1) by

failing to report for substance abuse testing; 2) by failing to report for substance

abuse treatment; 3) by failing to report to his probation officer as directed; 4) by

failing to report for sex offender treatment; 5) by failing to notify his probation

officer of a change in residence; and 6) by failing to comply with his sex offender

registration requirements. (Doc. 128). United States District Judge Brian Morris

issued a warrant for Gobert’s arrest on February 7, 2019. (Doc. 129).

      Initial Appearance

      Gobert appeared before the undersigned for his initial appearance on

February 26, 2019. Gobert was represented by counsel. Gobert stated that he had

read the petition and that he understood the allegations. Gobert waived his right to

a preliminary hearing. The parties consented to proceed with the revocation

hearing before the undersigned.

      Revocation Hearing


                                           2
      The Court conducted a revocation hearing on February 26, 2019. Gobert

admitted that he had violated the conditions of his supervised release: 1) by failing

to report for substance abuse testing; 2) by failing to report for substance abuse

treatment; 3) by failing to report to his probation officer as directed; 4) by failing to

report for sex offender treatment; and 5) by failing to notify his probation officer of

a change in residence. Gobert did not admit or deny alleged Violation Number 6.

The government did not meet its burden of proof with respect to Violation Number

6. The violations that Gobert admitted are serious and warrant revocation of

Gobert’s supervised release.

      Gobert’s violations are Grade C violations. Gobert’s criminal history

category is I. Gobert’s underlying offenses are Class A and Class C felonies.

Gobert could be incarcerated for up to 60 months. Gobert could be ordered to

remain on supervised release for up to 38 months, less any custody time imposed.

The United States Sentencing Guidelines call for a term of custody of 3 to 9

months.

                                    III. Analysis

      Gobert’s supervised release should be revoked. Gobert should be

incarcerated for 6 months, with 32 months of supervised release to follow. The

supervised release conditions imposed previously should be continued. This

sentence is sufficient but not greater than necessary.

                                           3
                                   IV. Conclusion

      The Court informed Gobert that the above sentence would be recommended

to Judge Morris. The Court also informed Gobert of his right to object to these

Findings and Recommendations within 14 days of their issuance. The Court

explained to Gobert that Judge Morris would consider a timely objection before

making a final determination on whether to revoke his supervised release and what,

if any, sanction to impose. The Court also explained to Gobert that he had the right

to allocute before Judge Morris.

The Court FINDS:

      That Kevin Alfred Gobert has violated the conditions of his supervised
      release by failing to report for substance abuse testing, by failing to report
      for substance abuse treatment, by failing to report to his probation officer as
      directed, by failing to report for sex offender treatment, and by failing to
      notify his probation officer of a change in residence.

The Court RECOMMENDS:

      That the District Court revoke Gobert’s supervised release and commit
      Gobert to the custody of the United States Bureau of Prisons for a term of
      imprisonment of 6 months, with 32 months of supervised release to follow.


      NOTICE OF RIGHT TO OBJECT TO FINDINGS AND
RECOMMENDATIONS AND CONSEQUENCES OF FAILURE TO OBJECT

      The parties may serve and file written objections to the Findings and

Recommendations within 14 days of their entry, as indicated on the Notice of

                                          4
Electronic Filing. 28 U.S.C. § 636(b)(1). A United States district court judge will

make a de novo determination regarding any portion of the Findings and

Recommendations to which objection is made. The district court judge may accept,

reject, or modify, in whole or in part, the Findings and Recommendations. Failure to

timely file written objections may bar a de novo determination by the district court

judge, and may waive the right to appear and allocute before a district court judge.

      DATED this 27th day of February, 2019.




                                          5
